ORDER

The court has received a certified copy of the judgment from the clerk of the Supreme Court in Creo Products, Inc. v. Dainippon Screen MFG., Co., Ltd. The Supreme Court vacated this court’s judgment in Creo, 10 FedAppx. 921 (Fed.Cir. 2001) and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002). The parties filed a joint stipulation for dismissal with prejudice.1
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled and the appeal is reinstated.
(2) The case shall be returned for consideration to the original merits panel.
(3) The joint stipulation for dismissal is granted.
(4) Each side shall bear its own costs.

. N.B. The court does not designate dispositions as with or without prejudice.